DATEO8 41384 3042 cv-00473-DPJ-FKB Document 11-8 Filed 08/31/20 Page 1 of 3

JUSTICE COURT REPLEVIN OV

DOCKET 300 1461

THE STATE OF MISSISSIPPI
TO ANY LAWFUL OFFICER OF KEMPER COUNTY

THIS IS TO COMMAND YOU TO SUMMON: DAVIS KATHY

300 WALTER REED RD
PRESTON, MS 39354

APPEAR BEFORE A JUSTICE COURT JUDGE ON August 27th 2019
AT 2 P.M. AT KEMPER CO. COURT HOUSE

280 VETERANS DR.

DEKALB, MS.39328

TO ANSWER SUIT OF: WRIGHT DORSYL
346 WALTER REED RD
PRESTON, MS 39354

AND SHOW CAUSE WHY THE POSSESSION OF THE DESCRIBED PROPERTY IN THE
PLAINTIFF'S AFFIDAVIT DESRIBED AS:
AND HAVE THEN AND THERE THIS WRIT. 64.00

WITNESS BY MY HAND AND SEAL SO Ae DAY OF A bY ‘ ,2018
@
7 Be Cane] |

x
i

  
 
   

 

2SUSTICE COURT CLERK
-KEMPER COUNTY

KR RRR KEE KK RK KKK KEK KKK KEKE

* NOTICE:

RRR KKKKRKKRKKKRKKREREKEKKKRKERRKR KEKE EEE
*

x YOU ARE BEING SUED?“SHOULD YOU FAIL TO APPEAR AND FILE %
x YOUR ANSWER TO SAID SUIT ON THE DATE YOU ARE SUMMONED *
* A MONEY JUDGEMENT WILL BE ENROLLED AGAINST YOU. *

FRR RI I RR RR KK KR RR RR I ITI RRR IR RR RRR I Ok

STATE OF MISSISSIPPI
KEMPER COUNTY

I HAVE THIS DAY EXECUTED THE WITHIN REPLEVIN PERSONALLY BY DELIVERING TO
THE WITHIN NAMED, DAVIS KATHY

A TRUE AND EXACT COPY OF THE FOLLOWING BY THE FOLLOWING:
SERVED IN PERSON

LEFT REPLEVIN WITH A FAMILY MEMBER
toy f WHO IS 16 YEARS OF AGE OR OLDER
‘ é
p ‘Biot yt j POSTED AT THE RESIDENCE
HAND THIS DATE: < (¢- /G Kew C, LIL
" \

DATE CONSTABLE OR DEPUTY

WITNESS
Case 3:20-cv-00473-DPJ-FKB Document 11-8 Filed 08/31/20 Page 2 of 3 g

“>
‘ABSTRACT OF CIVIL COURT RECORD FROM JUSTICE COURT “ly
iaiaieeieniedenianinieeininieahninieiininininbnininiatninininiainiaisininniatnieinianininininmismminmimmmninmminmir maeemie
THE STATE OF MISSISSIPPI BOOK 300 PAGE - 1461
KEMPER COUNTY STATUS: A
In the Justice Court of said County at the August term thereof, A.D.
2019, judgement was rendered as follows, namely: in the case of
WRIGHT DORSYL Amount of Judgement rendered
VS th day of , 0000
DAVIS KATHY COURT FEB <etwsm cee ees $ 64.00
300 WALTER REED RD $
PRESTON, MS 393540000 $
ee re ers $
tmeme mee ew ie $
TOTALS cee ae wee wee 2 ae we $ 64.00
AMOUNT PAID ON JUDGEMENT $
LEAVING DUE THEREON .... $ 64.00
CAUSE OF ACTION: REPLEVIN FILED: 08/13/2019
DISPOSITION: NO JUDGEMENT GIVEN DATE: 08/27/2019

JUDGMENT DATE: 00/00/0000 IN FAVOR OF:
JUDGMENT AMOUNT GARNISHMENT : (Y/N)
DORSYL WRIGHT ACKNOWLEDGED UNDER OATH THAT SHE WAS AWARE OF FORCLOSURE

FEB 2019 AND NOTICE FROM CHANCERY COURT JUNE 2019 AND KATHY DAVIS OWNED

THE PROPERTY AS OF JULY 11, 2019. NO JUDGMENT RENDERED AGAINST KATHY DAVIS;
08/27/2019, GULLY

I CERTIFY THAT THIS IS A TRUE AND CORRECT COPY OF THE COURT RECORD AS
RECORDED IN : BOOK 300 PAGE 1461

WY MIS 977, LYNN PUCKETT, CLERK
= KEMPER COUNTY JUSTICE COURT

’

gal

Su op bh) ) [

= IBY ,Clerk
fey , v

 

** Please Reference BOOK 300 PAGE 14610n all correspondence
Case 3:20-cv-00473-BPIJ-FKB-.Document 11-8 Filed 08/3420- Page 3 of 3

“\ OF

JUDGEMENT/ADDENDUM INFORMATION

 

 
 

ug Lhdaed andl ‘phil
Lak. hs Lua) Qu, o Lertcllooor.

Fol AQP Aral nods rab ibbanesay

Qunt. 204 Qa Kathi

pap Ld uy auld / OI

pudlepasas patted
Agathab KAD J QW).
ADDENDU Uo ON ll

OM Bn reg,
be aon Dabumnore

 

 

 

!
aya Chalmers Law Ine,

/ Jeremy Chalmers
Attomey At Law

 

S07 Center
PO Box ae 801-416-5205 |
Philadelphia, Ms 39350 Jeremy@Cha ImersLaw.com j

-Cha almer: TSLaw.co com |

 
